         Case 8:15-cv-03940-GJH Document 157 Filed 08/01/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ROYALTYSTAT, LLC,                                *

        Plaintiff,                               *

   v.                                            *           Civil Action No. 8:15-cv-03940-PX

INTANGIBLESPRING, CORP., et al.,                 *

        Defendants.                            *
                                              ***
                                             ORDER


        For the reasons stated in the foregoing Memorandum Opinion, it is this 1st day of August,

2019, by the United States District Court for the District of Maryland, ORDERED that:

            1. The request for return of Exhibit 4 to ECF No. 141 (ECF No. 146) filed by

                Plaintiff RoyaltyStat, LLC, BE, and the same hereby IS, DENIED;

            2. The Motion for Summary Judgment (ECF No. 135) filed by Plaintiff RoyaltyStat,

                LLC, BE, and the same hereby IS, DENIED;

            3. The Motion for Summary Judgment (ECF No. 123) filed by Defendants

                IntangibleSpring, Inc., and Raul Pacheco Quintanilla BE, and the same hereby IS,

                GRANTED in part and DENIED in part;

            4. Summary Judgment on Count IV, Tortious Interference with Contract, and part of

                Count II, False Advertising in Violation of the Lanham Act (all allegedly false

                advertising except for the statement on IntangibleSpring’s website about the

                number of agreements added monthly), of the Second Amended Complaint (ECF

                No. 112) BE, and the same hereby IS, ENTERED in favor of Defendants

                IntangibleSpring, Inc., and Raul Pacheco Quintanilla;
           Case 8:15-cv-03940-GJH Document 157 Filed 08/01/19 Page 2 of 2



            5. The parties SHALL file any objections to the redactions in the Memorandum

               Opinion within fourteen days of the date of this Order; and

            6. The Clerk is directed to TRANSMIT copies of the foregoing Memorandum

               Opinion and this Order to counsel for the parties.



8/1/2019                                                           /S/
Date                                                        Paula Xinis
                                                            United States District Judge




                                                2
